EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jolene S. Fernandes on April 30, 2021.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 14-17, 19, 20, 23-25, 34, 35, 37, 38, 41, 42 and 44-47 are pending. 

Examiner’s Amendment
Amend the claims as follows:
In claim 14, line 1, delete the word "agent"

In claim 14, line 2, replace the word "agent" with "or antigen binding fragment"

In claim 15, line 3, delete the comma after the word "or"

In claim 16, line 4, delete the word "the"

	In claim 20, line 3, replace "P.pastoris" with "P. pastoris"
	(this change adds a space between "P." and "pastoris")
	
In claim 25, line 2, replace "AML" with "acute myeloid leukemia (AML)"

	In claim 35, line 5, delete the words "*067" and "*030"


Rejoinder of Non-Elected Species
Applicants' election without traverse of ET160-74 (comprising SEQ ID NO: 14 and 15) as the species of antibody in the reply filed on 4/1/21 is acknowledged. No prior art has been identified that teaches or renders obvious this species of antibody, and therefore the election of species requirement is hereby withdrawn, and the other species are rejoined and fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
---No prior art has been identified that teaches or renders obvious the particular antibody sequences required by independent claim 10. The remaining claims all depend from claim 10 and thus require the same antibody sequences. 
---Working Example 4 in the specification demonstrates that anti-KIR3DL1 antibodies of the invention led to increased killing of KG-1 leukemia cells by natural killer cells (¶ 186, published application; also Figure 4). The example further shows that antibodies of the invention can be used to block HLA-Bw4-mediated inhibition of NK cells that occurs when NK cells are activated by an anti-GD2 antibody (mAb 3F8) targeting "the ganglioside GD2 carried on the cell surface of neuroblastoma cells and other solid tumors, including melanoma, osteosarcoma, soft tissue sarcoma, small cell lung cancer, retinoblastoma, melanoma, and breast cancer cells" (¶ 190; see also Figure 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Art of Note
	The following articles, patents, and published patent applications were found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:
	---Forlenza et al (2016. J Clin Oncol. 34: 2443-2451; cited on the 8/7/19 IDS), teaches "Treatment of neuroblastoma with anti-GD2 mAb is most successful in patients who lack HLA ligands for at least one inhibitory KIR, with the greatest benefit observed for those who lack HLA-Bw4 ligands for KIR3DL1" (pg 2447). Forlenza further teaches that "Therapeutic antibodies designed to disrupt KIR and HLA interactions may enhance NK-mediated ADCC in patients with strongly interacting KIR3DL1 and HLA-B pairs, as evidenced in vitro by the restoration of the effector function in the KIR3DL1-h expressing NK cells after antibody blockade during the KIR3DL1 and Bw4 interaction" (pg 2449).
	---Sait et al (2017. Expert Rev Anticancer Ther. 17(10): 889-904; pages 1-31 as printed) reviews "anti-GD2 immunotherapy for neuroblastomas", teaching that the "anti-GD2 MoAbs m3F8 and 14G2a … were produced in the 1980s. In preclinical testing, both m3F8 and 14.G2a demonstrated in vivo and in vitro activity against neuroblastoma thus providing a strong rationale for testing in clinical trials" (pg 3). 
	---U.S. Patent 9,856,324, issued 1/2/18 and filed 6/3/15, teaches the heavy and light chain amino acid sequences for ten novel high affinity anti-GD2 antibodies; see Figures 1-21.

Conclusion
Claims 10, 14-17, 19, 20, 23-25, 34, 35, 37, 38, 41, 42 and 44-47 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646